 1                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 2
 3                                                              Jul 23, 2019
                                                                   SEAN F. MCAVOY, CLERK
 4                       UNITED STATES DISTRICT COURT
 5                     EASTERN DISTRICT OF WASHINGTON
 6
 7 UNITED STATES OF AMERICA,
 8                     Plaintiff,               NO. 4:19-CR-06009-SAB
 9       v.
10 RYAN CREIGHTON GARDNER,                      ORDER RE: GPS MONITORING
11                   Defendant.
12
13
14       Before the Court is Defendant’s Motion to Amend Conditions of Post
15 Conviction Release, ECF No. 33. The motion was heard without oral argument and
16 on an expedited basis. Defendant requests the removal of his GPS monitor so that
17 he may self-report to the FCI Lompoc on July 25, 2019, to begin his term of
18 imprisonment. Defendant indicates the Government does not object to this request.
19       Accordingly, IT IS HEREBY ORDERED:
20       1. Defendant’s Motion to Amend Conditions of Post Conviction Release,
21            ECF No. 33, is GRANTED. Defendant’s GPS monitor may be removed
22            on July 24, 2019, for the purpose of Defendant reporting to FCI Lompoc
23            on July 25, 2019.
24 //
25 //
26 //
27 //
28 //


     ORDER RE: GPS MONITORING ^ 1
 1       2. Defendant’s Motion to Expedite, ECF No. 32, is GRANTED.
 2       IT IS SO ORDERED. The District Court Executive is hereby directed to
 3 file this Order and provide copies to counsel and the U.S. Probation Office.
 4         DATED this 23th day of July 2019.
 5
 6
 7
 8
 9
10                                                    Stanley A. Bastian
11                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER RE: GPS MONITORING ^ 2
